The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 2-26 are allowed in view of the terminal disclaimer filed 4/22/21.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a method which includes sensing magnet presence information and magnet orientation information for each magnet position of a plurality of magnet positions on a cannula mounted to a manipulator arm of a surgical system, the manipulator arm configured to manipulate movement of a surgical instrument mounted at the manipulator arm and the cannula configured to receive the surgical instrument in a mounted state at the manipulator arm, automatically determining identification information about the cannula based on a combination of the magnet presence information and the magnet orientation information for all magnet positions of the plurality of magnet positions, wherein each magnet position of the plurality of magnet positions has a corresponding dedicated sensor of a plurality of sensors and sensing magnet presence information for each magnet position of the plurality of magnet positions comprises using each corresponding dedicated sensor of the plurality of sensors to sense magnetic field strength. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876